



Exhibit 10.1
    
AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (the “Amendment”) is made and entered
into by and between Basic Energy Services, Inc., a Delaware corporation
(hereafter “Company”), and _______________ (hereafter “Executive”), effective as
of __________, 2018 (the “Effective Date”).


WITNESSETH:


WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement effective as of _______________ (the “Employment
Agreement”);


WHEREAS, Section 30 of the Employment Agreement allows the parties to amend the
Employment Agreement by written instrument executed by both parties; and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
for compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and to make certain other clarifying changes;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


1.    The penultimate sentence of Section 2(b) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:


If Executive successfully meets the performance criteria established by the
Compensation Committee, Employer shall pay Executive the earned Bonus amount
within 30 days after receipt of the Company’s audited financial reports for the
calendar year in which the Bonus is calculated or, with respect to any payments
under a quarterly bonus plan or program, within the period applicable to such
plan or program; provided, in the event of a termination of employment by the
Company without Cause (as defined in Section 6(d)), or due to death, Disability
(as defined in Section 6(d)) or Retirement (as defined in Section 6(d)) of
Executive, or by Executive for Good Reason (as defined in Section 6(d)), any pro
rata portion shall be paid as soon as reasonably practical to Executive or
Executive’s spouse or legal representative based upon Executive’s and the
Company’s performance through the month immediately preceding such termination
of employment; provided, further, that no Bonus or pro rata portion thereof
shall be paid later than 2½ months following the end of the calendar year for
which the Bonus or pro rata portion thereof is earned.


2.    The last sentence of Section 6(b)(1) of the Employment Agreement is hereby
amended and restated in its entirety to read as follows:


The Company shall make the Additional Payment to Executive in a cash lump sum
not later than 60 calendar days following the Termination Date and, if
applicable with respect to a Change in Control that occurs within six (6) months
after a Termination Date, the Company shall make a payment equal to the positive
difference, if any, of the Additional Payment due under this Section 6(b)
applicable to the Change in Control less the Additional Payment previously made
pursuant to this Section 6(b) prior to the Change in Control to Executive in a
cash lump sum not later than 60 calendar days following the Change in Control.
If the 60-day payment period begins in one calendar year and ends in the
subsequent calendar year, the Additional Payment shall be paid in the subsequent
calendar year.


3.    The second sentence of Section 6(b)(2) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:


The Company shall reimburse the Executive for the premiums associated with such
COBRA coverage on a monthly, after-tax basis until the Executive becomes
eligible for group health coverage under another employer's plan with comparable
benefits or for 18 months, whichever is less.


4.    Section 6(c) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:







--------------------------------------------------------------------------------





(c)    Notwithstanding any provision of this Agreement to the contrary, in order
to receive the severance benefits payable under either Section 6(b) or Section
8, as applicable, the Executive must first execute and not revoke within 55 days
following the Executive’s termination of employment an appropriate release
agreement (on a form provided by the Company) whereby the Executive agrees to
release and waive, in return for such severance benefits, any claims that he may
have against the Company including, without limitation, for unlawful
discrimination (such as Title VII of the Civil Rights Act); provided, however,
such release agreement shall not release any claim by Executive for any payment
or benefit that is due under either this Agreement or any employee benefit plan
until fully paid.


5.    The Employment Agreement is hereby amended by the addition of the
following to the end of Section 6(d)(3):


; provided that any such event constitutes a “change in control event” with the
meaning of Treasury Regulation Section 1.409A-3(i)(5).


6.    Effective January 1, 2019, Section 6(d)(8) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:


(8)    “Retirement” means the termination of Executive’s employment for normal
retirement at or after attaining age sixty (60) provided that, on the date of
his retirement, Executive has accrued at least ten years of active service with
the Company.


7.    Section 22 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:


22.    Withholdings: Right of Offset. The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal employee deductions made
with respect to Company’s employees generally, and (c) any advances made to
Executive and owed to Company; provided, however, that no such offset may be
made with respect to amounts payable that are subject to the requirements of
Code Section 409A unless the offset would not result in a violation of the
requirements of Code Section 409A.


8.    The Employment Agreement is hereby amended by the addition of new Section
37 to read as follows:


37.    Section 409A.


(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. Any payments to be
made under this Agreement upon a termination of Executive’s employment shall
only be made if such termination of employment constitutes a “separation from
service” under Section 409A.


(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.


(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Executive’s death or (ii) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Executive (or Executive’s estate, if applicable) until the Section 409A Payment
Date.





--------------------------------------------------------------------------------







(d)    Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall the Company Group be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A.


9.    Except as otherwise specifically set forth herein, all other terms and
conditions of the Employment Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the Executive has executed the Amendment and the Company has
caused this Amendment to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.




EXECUTIVE:


Signature:    
Name:     
Date:     


COMPANY:
By:     
Name:    
Its:    
Date:     







